DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movable coupling of the collective crosshead to the mast, the fixed and rotatable rings and their motion of claim 1; the pivotable connections between the first and second swashplate drive linkages in claim 7; the method steps of claims 12-20 (e.g. a flow chart) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the relative motion between the elements to provide the cant of the tail rotor. For example, at least the pivoting of the fixed, inner ring of the swashplate and the rotation of the rotating ring (e.g. by way of ball bearings) relative to the inner ring, and the translation of the collective crosshead along the mast as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract presently only refers to a method of controlling a tail rotor while the claims are directed to both a tail rotor system and a method of controlling the same. The abstract should be amended to reflect that both an apparatus and a process are claimed.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims(s) 1-4, 6, 13, and 14 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Interpretation
The preambles of independent claims 1 and 12 each recite a “tail rotor system.” The Cambridge Aerospace Dictionary defines a “tail rotor” as “Helicopter anti-torque rotor, rotating at tail about more or less horizontal axis. Not used for rear tandem rotor.” In view of MPEP 2111.02, the effect of the preamble is interpreted to limit the elements of the system to be for an anti-torque rotor on a rotorcraft, wherein the mast is oriented along a substantially horizontal axis. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a swashplate configured to pivot relative to a mast which it is concentric to, wherein the swashplate comprises a fixed ring and a rotatable ring. From a review of the disclosure, it appears as though both rings of the swashplate are configured to pivot, that the fixed ring is an inner ring that is pivotably connected to the mast, and that the rotatable ring is an outer ring that is coupled to the inner ring by ball bearings such that the outer ring rotates relative to the inner ring. As presently claimed, it appears as though a “rotatable ring” is rotatable in that it pivots relative to the mast rather than rotates around the inner ring which is “fixed” to the mast. Therefore there is some indefiniteness in how the swashplate is designed as currently claimed since it pivots but is also fixed. 
Claim 1 recites “a collective crosshead movably coupled to the mast and coupled to the swashplate via a first pair of linkages and to the pair of rotors via a second pair of linkages.” As presently phrased, it is unclear if these are three distinct clauses (i.e. the crosshead is movably coupled to the mast; the cross head is coupled to the swashplate via a first pair of linkages; and the crosshead is coupled to the pair of rotors via a second pair of linkages) or if the collective crosshead is movably coupled to both the mast and the swashplate via the first linkages and to the rotors via a second pair of linkages. 
Claims 2-11 draw dependency from independent claim 1 and incorporate the limitations of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome the same. 
Claim 8 recites a flight control computer configured to control a pivoting motion of the swashplate. From a review of the disclosure, the flight control computer is coupled to an actuator  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an actuator and a swashplate drive linkage. It appears as though claim 8 should draw dependency from claim 5 as that is the first claim to outline the missing essential elements.  
Claim 12 recites the steps of pivoting a swashplate; moving a first linkage coupled between the swashplate and a collective crosshead in a first direction and moving a second linkage coupled between the swashplate and the collective crosshead in a second direction in response to pivoting the swashplate; and causing a plate of rotation of a pair of rotors to cant relative to a centerline of a mast in response to moving the first and second linkages. As presently recited, the structural relationship between the components of the tail rotor system has not been clearly established such that the steps of their interrelated motions are made clear. For example, it is not clear how the plane of rotation of the pair of rotors are canted since the rotors are not recited to be coupled to the linkages and/or the mast. It is also unclear how the mast interrelates with the other elements because the swashplate has not been defined with respect thereto. Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: reciting the structures similar to the way they are outlined in claim 1 such that the steps of moving the elements with respect to one another are tied together. It is suggested that claim 12 be amended to recite . 
Claims 13-20 draw dependency from independent claim 12 and incorporate the limitations of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 12 for failure to overcome the same. 
Claim 13 recites the fixed and rotatable rings and is unclear for the same manner as outlined above with respect to claim 1. 
Claim 17 recites pivoting the swashplate comprises the actuator extending or contracting to pivot an inner ring of the swashplate. Claim 13, from which claim 17 draws dependency, recites that the swashplate comprises a fixed ring and a rotatable ring. It is unclear if the inner ring is a third ring in addition to the two disclosed in claim 13 or if it is supposed to be one of the two already recited. 
Claims 17-20 contain functional recitations which have not been given patentable weight because they are narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. Applicant is advised to recite the functions of claims 17-20 as positive steps. For example, in claim 17 the step of pivoting the swashplate comprises the step of extending or contracting the actuator to pivot an inner ring of the swashplate. 
Claim 18 recites that a pitch of the helicopter is adjusted by the cyclic control system. This step needs some clarification because helicopters have a cyclic control system on their main rotors which is used to adjust the pitch thereof. It would be helpful to clarify that the tail rotor is 
Claims 19 and 20 recite that the center of gravity envelope of the helicopter is adjusted by the cyclic control system and the tail rotor system generates additional downward thrust, respectively. As outlined above with respect to claim 18, these limitations need further clarification as conventional tail rotors do not cant upwardly and downwardly to thrust vector, thereby providing downward thrust and/or an effect on the center of gravity. As presently stated, it is unclear how the tail rotor system and/or cyclic control system are providing the functions. 
Allowable Subject Matter
US 9365289 to Prud’Homme-Lacroix et al. appears to be the closest prior art teaching a tail rotor system for an aircraft that is capable of thrust vectoring and being controlled through mechanical linkages. The system of the Patent is differentiated from the present invention in that there is no swashplate having fixed and rotatable rings, first and second pairs of linkages, or a collective crosshead coupled to the swashplate, rotors, and linkages. The Patent utilizes a control rod to change the plane of the tail rotor in a similar fashion but the solution provided therein for performing the same is unique from the present application. Furthermore, while swashplate systems are well-known in the art for main rotor systems, it appears as though one of ordinary skill in the art would require impermissible hindsight of the present application to look to the aforementioned patent and the known main rotor systems, to then replace all the controls of the Patent with conventional main rotor systems, and then sizing them and arranging them on a tail rotor in the claimed manner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
US 5597138 to Arlton et al. teaches a mechanical thrust vectoring system for a model helicopter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647